DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  In paragraph #37 it states that “abutting position 88” (two occurrences) is illustrated in figures 3 and 4, but reference #88 cannot be found therein.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "34 and 74" in figure 4 have both been used to designate the storage assembly in the stored position (the phrase lowered position, referred to as 34 in drawings,  appears to be synonymous with stored position); see paragraph #35.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12 and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 10 -11 the phrase “the support body operable between a first position, a second position, and an intermediate position therebetween” is considered to be indefinite.  The scope of the term “operable” is unclear.  In the “intermediate” position  shown in figure 3, it is unclear how support body 32 would be operable, wouldn’t it collapse if cargo was place on its top surface 102?  In the first position shown in figure 4 and in the second position shown in figure 2 the support body 32 clearly is oriented to receive and hold up cargo weight.
The phrase  “the first position includes a stored position and an abutting position” in claim 12 is considered to be indefinite.  It is unclear how a “first position” includes two (“and”) positions simultaneously.    
In claim 17, the phrase “the receiving portion is operable between an access position, an abutting position, and an intermediate position therebetween” is indefinite.  It is unclear how the receiving  portion is functionally operable in the abutting position as seen in figure 10, the openings 82, 84 are blocked from being  “operable” by the floor 72.  Further it is unclear what is meant by the receiving portion is operable “between” an intermediate position between the access position and abutting position.  An intermediate position would also by definition be anywhere “between” the access position and abutting portion.  It is unclear how this narrows or varies the scope of operability of the receiving portion being operable between the abutting position and access position. 
 	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “abutting” in claims 12 (twice), 17 and 19  is used by the claim to mean “near” while the accepted meaning is “touch or contact.” The term is indefinite because the specification does not clearly redefine the term.
 
Claim Rejections - 35 USC § 102
5	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7	Claims 7, 9 and 11 – 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Welch et al. US Patent No. 8,814,245.
Welch discloses a vehicle comprising:
(claim 7)a seating row (42) having a rear surface; a cargo floor (12) proximate to the rear seating row; retention features (see 120 in figure 7 that cooperates with 124 of support body 16) operably coupled to the rear surface of the rear seating row; and a storage feature  selectively coupled to the retention features and including a base (storage feature 10 is connected by pivots 82 to base 84 to operably couple to the cargo floor), a receiving portion (area underneath support body 16 defined by frame 80), and a support body (16)operably coupled to the receiving portion via at least one coupling member (86), wherein the storage feature is operable between a first position (figure 1) and a second position (figure 8). 

In regard to claim 9, Welch discloses wherein the at least one coupling member includes a first coupling member (82) operably coupled to the base and the receiving portion of the storage feature and a second coupling member (86) operably coupled to the receiving portion and the support body of the storage feature. 

In regard to claim 11, Welch discloses wherein the first position of the storage feature is defined by the receiving portion being adjacent to the cargo floor (figure 1), and wherein the second position (figure 8) is defined as a support position of the storage feature.

 In regard to claim 12,  see 112 second paragraph above,  Welch discloses wherein the first position includes a stored position (figure 1 of Welch) and an abutting position the first position includes a stored position and an abutting position, and wherein the storage feature is planar with the cargo floor in the stored position and the storage feature is proximate to the rear surface of the seating row in the abutting position.

 In regard to claim 13, Welch discloses wherein the receiving portion (frame 80 opening) includes a support member  and one or more openings (see figure 3 illustrates the receiving portion formed between opposite end frame support members 80 pivotally attached to the base at 82 and support body 16 at hinge 86))  defined in part by the support member. 


8	Claims 14-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Clifford CN 106541996.
Clifford discloses a storage assembly for a vehicle, comprising:

(claim 14) retention features (48; figures 10a, 10b) operable between a first position (figure 10a) and a second position (figure 10b); a receiving portion defining a first opening and a second opening (see figure 8 wherein the storage receiving portion 18 is separated by an unnumbered dividing wall into two compartments; the unnumbered dividing wall forms first and second top openings); a support body coupled to the receiving portion(support body 12 is connected via arms 20, 30 to the receiving portion) via at least one coupling member (pivot plug connection as described in attached machine translation); and a retention member (40) operably coupled to the support body and selectively coupled to the retention features (see figure 10b).

In regard to claim 15, Clifford discloses the receiving portion includes a support member (the unnumbered dividing wall top supports the support body 12) that at least partially defines the first and second openings.

 In regard to claim 16, Clifford discloses a base (anchors 24, 34)operably coupled to the receiving portion and configured to operably couple the receiving portion to a cargo floor of said vehicle. 

In regard to claim 17, Clifford discloses the receiving portion is operable between an access position (figure 9), an abutting position(figures 1 and 2), and an intermediate position therebetween (figure 8). 

In regard to claim 18, Clifford discloses wherein the support body(12) is operable between a raised position (figure 9)and a lowered position (figures 1 and 2), and wherein the support body is in the raised position when the receiving portion is in the access position (figure 9). 

In regard to claim 19, Clifford discloses wherein the support body includes a first surface and a second surface (surface shown in figure 8), and wherein the receiving portion is proximate to the second surface in the abutting position (figures 1 and 2) of the receiving portion and the lowered position of the support body (figures 1 and 2). 

In regard to claim 20, Clifford discloses wherein the second position of the retention features is an extended position(48, figure 10b), and wherein the retention member is operably coupled to the retention features in the extended position.

Claim Rejections - 35 USC § 103
9	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12	Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. US Patent No. 8,814,245 in view of Delong et al US Patent No. 7,059,646.
Welch meets the claim limitations as applied above.
The claimed invention is distinguishable from Welch by tis recitation of a rear seat having and aperture retention features operably coupled to the rear surface of the seating row and selectively disposed within the apertures in a retracted position of the retention features. 
Spykerman discloses a retention feature 39 that is received  in accessory aperture 14.
 It is deemed to have been obvious to one of ordinary skill in the arty at the time of the effective filing date of the invention to incorporate an aperture with a retention feature as taught by Spykerman with Welch to provide a mechanism for hanging/storing small bags and the like.

13	Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider US Patent No. 6,056,177 in view of Delong et al US Patent No. 7,059,646.

Schneider discloses a mini-van storage assembly, comprising:
.(claim 1); and a storage feature operably coupled to the cargo floor, the storage feature comprising: a base (12) having a first end and a second end; a first supporting member (18) operably coupled to the first end of the base; a second supporting member  (20) operably coupled to the second end of the base; a central support (24) operably coupled to the base between the first supporting member and the second supporting member; and a support body (76) operably coupled to the central support and the first and second supporting members, the support body operable between a first position (lowered in figure 4), a second position(raised in figure 1), and an intermediate position therebetween (inherent that support has multiple transition positions between its lowered position.

The claimed invention is distinguishable from Schneider by its recitation of a cargo floor operable between an open position and a closed position .
The Delong paten discloses a minivan storage assembly having a storing features (14, 16) including a load floor 24 that opens and closes.
It is deemed to have been obvious to one of ordinary skill in the arty at the time of the effective filing date of the invention to incorporate a floor that opens/closes  as taught by Delong into a subfloor storage compartment beneath the storage feature to increase storage capacity.

 In regard to claim 2, Schneider discloses the central support and the first and second supporting members comprise a receiving portion of the storage feature, and wherein a first opening is defined by the first supporting member and the central support and a second opening is defined by the second supporting member and the central support (see removable panels 76; column 5, lines 13 -16).
 
In regard to claim 4, Schneider discloses wherein the first position of the support body is a lowered position and the second position of the support body is a raised position, and wherein the support body is in the intermediate position when the cargo floor is in the open position (the support body of Schneider as modified above would be in an at least intermediate position when the cargo floor is opened to provide access to a subfloor compartment) .


14	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider US Patent No. 6,056,177 in view of Delong et al US Patent No. 7,059,646 as applied to claim 1 above, and further in view of Spykerman US Patent No. 6,457,690.
Schneider as modified by Delong meet the claim limitations as applied above.
The claimed invention is distinguishable from Schneider as modified by Delong by tis recitation of a rear seat having and aperture retention features operably coupled to the rear surface of the seating row and selectively disposed within the apertures in a retracted position of the retention features. 
Spykerman discloses a retention feature 39 that is received  in accessory aperture 14.
 It is deemed to have been obvious to one of ordinary skill in the arty at the time of the effective filing date of the invention to incorporate an aperture with a retention feature as taught by Spykerman with Schneider as modified by Delong to provide a mechanism for hanging/storing small bags and the like.

15.	 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Medlar US Patent No. 7,661,742 in view of Tate US Patent Application Publication No. 2013/0038080.
Medlar discloses a storage assembly comprising

(claim 1) retention features (20) operable between a first position and a second position (see column 2, lines 43 -48); a receiving portion(26); a support body (16) coupled to the receiving portion via at least one coupling member; and a retention member (portion of support body 16 adjacent notch 56 that when deployed cooperates with retention features    as shown in figure 6)operably coupled to the support body and selectively coupled to the retention features. 


 	The claimed invention is distinguishable from Medlar by its receiving portion having a first opening and a second opening.  
 	Tate disclose a vehicle having storage features within the cab.  The storage assembly includes a storage area that is divided up into compartments by  partitions with hinged panel doors 46 that close/open first and second openings allowing separate access to each compartment.
It is deemed to have been obvious to one of ordinary skill in the arty at the time of the effective filing date of the invention to modify Medlar’s storage receiving portion to have  a plurality of compartments as taught by Tate to enable a passenger to better organize cargo.
 
In regard to claim 15, Tate discloses the receiving portion includes a support member (38) that at least partially defines the first and second openings.

In regard to claim 20, Medlar discloses wherein the second position of the retention features is an extended position, and wherein the retention member is operably coupled to the retention features in the extended position (76, see figure 6).

Allowable Subject Matter
16	Claims 3 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
17	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
18	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached USPTO form 892 is cited for their rear cargo area shelving and/or retention means.


19	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612